1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JAMES N. LINDSTROM
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:19-MJ-00019 JDP
                                                 )
13       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   CLARIFYING PROBATION CONDITION
                                                 )
15   JAMES N. LINDSTROM,                         )
                                                 )   Judge: Hon. Jeremy D. Peterson
16       Defendant.                              )
                                                 )
17                                               )
18
19           It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, James N. Lindstrom, that condition no. 5 of the conditions of probation contained in
21   the judgment filed April 19, 2019, may be amended as follows:
22                    5.    The defendant shall complete the three month first time DUI
23           offender program recognized by the California Department of Motor Vehicles.
24   /////
25   /////
26   /////
27   /////
28   /////

                                                     -1-
1             This stipulation arises because the program Mr. Lindstrom has contacted requires
2    confirmation of the length of the program he is required to complete. Programs for California
3    drivers are licensed by the Department of Health Care Services – these are the programs DMV
4    recognizes as a condition to restoring or maintaining driving privileges – and the typical first
5    offender program used in California is the three-month (30 hour) program..
6                                                  Respectfully Submitted,
7                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
8
9    Dated: June 21, 2019                          /s/ T. Zindel________________ __
                                                   TIMOTHY ZINDEL
10                                                 Assistant Federal Defender
                                                   Attorney for JAMES N. LINDSTROM
11
12                                                 McGREGOR SCOTT
                                                   United States Attorney
13
14   Dated: June 21, 2019                          /s/ T. Zindel for S. St. Vincent
                                                   SUSAN ST. VINCENT
15                                                 Legal Officer
16
17                                               ORDER
18
              Condition 5 of the probation conditions is amended: “The defendant shall complete the
19
     three month first time DUI offender program recognized by the California Department of Motor
20
     Vehicles.”
21
22
     IT IS SO ORDERED.
23
24
     Dated:       July 2, 2019
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                     -2-
